Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Debodhonyaa Sengupta on 30 March 2021.
	The claims have been amended as follows:
	Claims 9-12 have been canceled.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is now deemed distinguished over the formerly applied prior art for reasons of record concerning pressure of the first flash vessel being between 50 and 90 bar and of the second flash vessel being between 10 and 30 bar, applicant’s arguments in the Response of the Amendment of 24 March 2021 being persuasive.  
Apparatus claims 9-12 have been canceled as arguably obvious over Moses of record, since, recited pressures of the flash vessels and discharging and recovery of solvent being at atmospheric pressure and room temperature is not accompanied by corresponding distinguishing structural features, with Moses suggesting the newly added pressure reducing valve at bottom of second flash vessel, of claim 9, at column 9, lines 11-27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
03/30/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778